Citation Nr: 1110349	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as due to bilateral pes planus.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as due to bilateral pes planus.

3.  Entitlement to an increased rating for bilateral pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to an increased rating for bilateral pes planus, and denied service connection for a left leg disability and for a lumbar spine disability

This appeal was previously before the Board in July 2010.  The Board remanded the claim so that the Veteran could be scheduled for a Board hearing.  The case has been returned to the Board for further appellate consideration.

The Veteran appeared and testified at a personal hearing in December 2010 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.

The  issues of entitlement to service connection for a neck disability, and entitlement to service connection for a shoulder disability, both to include as due to bilateral pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see VA Form 9 received in September 2009).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to bilateral pes planus, and entitlement to an increased rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 7, 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with to service connection for a left leg disorder (claimed as a left leg limp), to include as secondary to bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to service connection for a left leg disorder, to include as secondary to bilateral pes planus, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).

During the December 7, 2010 Board hearing, the Veteran requested withdrawal of the appeal as to the request for service connection for a left leg disorder, to include as secondary to bilateral pes planus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the request for service connection for a left leg disorder, to include as secondary to bilateral pes planus, and it must be dismissed.


ORDER

The appeal as to the request for service connection for a left leg disorder, to include as secondary to bilateral pes planus, is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.

In December 2007, the Veteran filed a claim for increase for his service connected pes planus, and noted that he had increased pain in his feet, and that he walked with a limp.  He also claimed that he had developed a low back disorder due to his bilateral pes planus.

Pes Planus

In September 2008, the Veteran was afforded a VA feet and spine examination.  Regarding the Veteran's feet, the examiner noted his bilateral pes planus had no effect on his occupation or daily activities.  He was noted to have moderate pes planus, and a small callus on the metatarsal area of the bottom of both feet, described as painful to palpation.  The examiner noted that the Veteran had no functional limitation on walking or standing.  

In his notice of disagreement, received in January 2009, the Veteran noted that he was not able to stand on his feet for very long due to the pain from his bilateral pes planus, and stated that this created problems in the job market.  In a statement attached to his September 2009 substantive appeal, the Veteran indicated that he no longer develops the significant amount of calluses he used to in the early 1990s, but that he believed this was because he was off his feet.  He also noted he could not walk for long distances.

During his December 2010 Board hearing, the Veteran indicated that his feet swell and that he had calluses and constant pain in his bilateral feet.  He also stated he stopped going to podiatry appointments as he started removing his own calluses.  He was continuing to receive treatment at the VA in Bay Pines, and had briefly received private treatment from a podiatrist in Florida.  He indicated that he had inserts for his shoes that were roughly an inch thick.  The Veteran's representative indicated during the hearing that the Veteran's felt that his feet had worsened since his 2008 examination, and that an additional examination was warranted.

The Veteran's VA podiatry examination is more than two years old, and he has indicated that his feet have worsened since 2008.  The 2008 examination did not fully comport with the Disability Examination Worksheet for Feet.  As such, the Veteran should be afforded a new VA feet examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claims file contains VA treatment records up until 2008.  During his 2010 Board hearing, the Veteran indicated he has continued VA treatment, and that he had private podiatry treatment at one point in his medical history, while he was living in Florida.  On remand, the Veteran should be requested to submit a release of medical information for any private treatment he may have received.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Lumbar Spine

The Board notes that a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In a March 2003 VA treatment record, the Veteran indicated he had a history of two motor vehicle accidents (MVAs).  In 1989, the Veteran reported he was involved in a MVA after drinking and driving.  Additionally, he reported "totaling" his car in another "bad" MVA in 2002.  A review of the claims file shows that while there are select records from VA treatment centers in Chicago, West Palm Beach, and Bay Pines, there do not appear to be any records from the time period when the Veteran was involved in his two reported major MVAs.  As these records could pertain to his current claim for a low back disorder (and his referred claims for neck and shoulder disorders), an attempt should be made to obtain any treatment records from the time period when the Veteran may have been involved in post-service MVAs.

In September 2008, the Veteran was afforded a VA spine examination.  It does not appear that the Veteran was asked/provided a medical history of his low back pain.  It also does not appear the examiner noted that the Veteran's history included two major MVAs (the Veteran was not questioned about any possible injuries from these MVAs).  Regarding a secondary relationship the examiner noted that the Veteran's low back disorder "cannot be related to or said to be aggravated by" his bilateral pes planus "without resorting to speculation based on available information and medical knowledge."  The examiner did not explain what information was missing or provide a distinct rationale regarding why a nexus opinion would involve resorting to mere speculation.  On remand, after any additional available records are obtained, the Veteran should be scheduled for an VA spine examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for bilateral pes planus, or any lumbar spine disability.  Of particular interest are treatment records dated from September 2008 to the present, any private treatment records from a Florida podiatrist, and any treatment records regarding the two MVAs the Veteran was involved in (in 1989 and 2002).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order that the Veteran is provided the opportunity to obtain and submit those records for VA review.

2.  After completion of the above, schedule the Veteran for a VA feet examination to determine the current severity of his bilateral pes planus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for the Feet, revised May 7, 2007.  A copy of that worksheet is to be provided the examiner.

3.  After completion of the above, schedule the Veteran for a VA spine examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Based on review of the Veteran's pertinent medical history, including any low back injuries resulting from the two MVAs, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any low back disability is due to or aggravated by his bilateral pes planus.  If the examiner determines that the Veteran's pes planus aggravates his low back disorder, the examiner should attempt to state degree of disability over and above the degree of disability existing prior to the aggravation.

The examiner should explain the rationale for all opinions expressed.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


